internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to plr-112397-02 cc psi date date legend company state business shareholders llc a b c d plr-112397-02 e dear this letter responds to a letter dated date and subsequent correspondence submitted on behalf of company requesting a ruling under sec_1362 of the internal_revenue_code according to the information submitted company was incorporated in state on a and engages in business_company filed an election under sec_1362 to be treated as an s_corporation effective as of e company currently has five shareholders shareholders on b several of company’s then shareholders transferred a total of c shares of company stock to the llc an ineligible shareholder taxable as a partnership as a consequence company’s s_corporation_election terminated on the date of the transfer of company stock to the llc the termination of company’s s election was not discovered until company changed accounting firms to correct the terminating event four of the shareholders purchased the stock of company from the llc on d company represents that the termination of its s_corporation_election was inadvertent and unintended in addition company and its shareholders agree to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the service sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for plr-112397-02 which the corporation is an s_corporation the corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the termination the corporation shall be treated as an s_corporation during the period specified by the secretary based solely on the facts submitted and the representations made we conclude that company's s_corporation_election was terminated on b when shares of company's stock were first transferred to an ineligible shareholder the llc we further conclude that this termination was inadvertent within the meaning of sec_1362 consequently under the provisions of sec_1362 company will be treated as an s_corporation from b to d and thereafter provided that company's s_corporation_election is valid and is not otherwise terminated under sec_1362 accordingly company’s shareholders during this period must include their pro_rata share of the separately and nonseparately computed items of company under sec_1366 make any adjustments to stock basis under sec_1367 and take into account any distributions made by company to the shareholders under sec_1368 if company or any of company's shareholders fail to treat company as described above this ruling will be null and void pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to company’s authorized representative this ruling is directed only to the taxpayer requesting it under sec_6110 it may not be used or cited as precedent sincerely yours christine ellison chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
